United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-1220
                          ___________________________

                          Victor Dannon; Barbara Dannon

                              lllllllllllllllllllllAppellants

                                            v.

                         Commissioner of Internal Revenue

                               lllllllllllllllllllllAppellee
                                     ____________

                      Appeal from The United States Tax Court
                                  ____________

                            Submitted: September 5, 2014
                             Filed: September 10, 2014
                                   [Unpublished]
                                   ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

      Victor and Barbara Dannon appeal the decision of the tax court1 upholding the
Commissioner’s assessment of income tax deficiencies and penalties for the 2008 tax
year. Following careful review of the record and the parties’ briefs, see DKD Enter.


      1
          The Honorable David Gustafson, United States Tax Court Judge.
v. C.I.R., 685 F.3d 730, 734 (8th Cir. 2012) (tax court’s legal conclusions are
reviewed de novo and its factual findings for clear error; all deductions are matters
of legislative grace, and unless claimed deductions come clearly within scope of
statute, they are not to be allowed), we find the taxpayers’ arguments to be meritless
or waived. Accordingly, we affirm the judgment of the tax court. See 8th Cir. R.
47B.
                         ______________________________




                                         -2-